FRANK D. UPCHURCH, Jr., Judge. .
Fields appeals from an order dismissing this cause for lack of prosecution under Florida Rule of Civil Procedure 1.420(e).
We reverse because the record reflects activity prior to the motion to dismiss. Within the one year period before the motion to dismiss was filed, Fields perfected service of process on Florida Farm Bureau. Service of process upon a defendant constitutes record activity. Rivera v. A.M.I.F., Inc., 417 So.2d 304 (Fla. 3d DCA 1982).
REVERSED and REMANDED.
ORFINGER, C.J., and COBB, J., concur.